Citation Nr: 0001788	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  96-07 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Columbia,                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
South Carolina (RO)


THE ISSUES

1.  Entitlement to compensation for additional disability 
claimed to have been incurred during surgical treatment of a 
cervical spine disability at the Oklahoma City, Oklahoma, VA 
Medical Center (VAMC) on December 19, 1990, pursuant to 
38 U.S.C. § 1151.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a right foot 
disability.

4.  Entitlement to specially adapted housing or a special 
home adaptation grant.

5.  Entitlement to an automobile and adaptive equipment or 
for adaptive equipment only.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from November 1964 to May 
1965 and from November 1965 to February 1969.  His service 
records show that he is a combat veteran of the Vietnam War, 
and that his military decorations include the Combat 
Infantryman Badge and three Purple Heart Medals.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1996 decision by the Columbia, South 
Carolina, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claims for 
compensation for additional disability claimed to have been 
incurred during surgical treatment at the Oklahoma City VAMC 
on December 19, 1990; for service connection for a disability 
of both feet; for specially adapted housing or a special home 
adaptation grant; for an automobile and adaptive equipment 
(or for adaptive equipment only); and for special monthly 
compensation based on the need for Aid and Attendance or at 
the Housebound rate.

In an August 1998 VA Form 1-646, the veteran raised a claim 
of entitlement to an increased rating for his service-
connected low back disability.  At his VA Central Office (CO) 
hearing of January 1999, he also presented a claim of 
entitlement to service connection for a neurologic disability 
of his left ankle, separate and apart from his service-
connected ankylosis, which he contends was due to an injury 
incurred in active duty.  As these issues have not been 
adjudicated, they are referred to the RO for appropriate 
action.

In an April 1998 rating decision, the RO denied a reopened 
claim of entitlement to a compensable evaluation for service-
connected ankylosis of the left ankle.  In a lengthy, 
handwritten statement which was received by VA in May 1998, 
the veteran submitted statements which constitute a timely 
notice of disagreement with the April 1998 rating decision.  
The RO is thus advised that the veteran should be furnished 
with a statement of the case addressing this issue. 

Significant recent changes in the law applicable to 
compensation claims under 38 U.S.C.A. § 1151 require that 
some detailed discussion is provided.  The governing 
statutory law for claims of this sort is set forth at 
38 U.S.C.A. § 1151.  That section provides that, when a 
veteran suffers injury or aggravation of an injury as a 
result of VA hospitalization or medical or surgical 
treatment, not the result of the veteran's own willful 
misconduct or failure to follow instructions, and the injury 
or aggravation results in additional disability or death, 
then compensation, including disability, death, or dependency 
and indemnity compensation, shall be awarded in the same 
manner as if the additional disability or death were service-
connected.

The regulations implementing that statute appear at 38 C.F.R. 
§§ 3.358, 3.800 (1999).  They provide, in pertinent part, 
that, in determining whether additional disability exists, 
the veteran's physical condition immediately prior to the 
disease or injury on which the claim for compensation is 
based is compared with the physical condition subsequent 
thereto.  With regard to medical or surgical treatment, the 
veteran's physical condition prior to the disease or injury 
is the condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).

Compensation is not payable if additional disability or death 
is a result of the natural progress of the injury or disease 
for which the veteran was hospitalized.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability or death 
must actually result from VA hospitalization or medical or 
surgical treatment and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1), (2).  In addition, compensation is 
not payable for the necessary consequences of medical or 
surgical treatment properly administered with the express or 
implied consent of the veteran or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are 
those which are certain or intended to result from the VA 
hospitalization or medical or surgical treatment.  38 C.F.R. 
§ 3.358(c)(3).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that in Gardner v. Brown, 115 S. Ct. 
552, the United States Supreme Court held that an earlier 
version of 38 C.F.R. § 3.358 was invalid because the earlier 
version required evidence of fault on the part of VA or the 
occurrence of an accident or otherwise unforeseen event.  In 
March 1995, the Secretary published an interim rule amending 
38 C.F.R. § 3.358 to conform to the Supreme Court decision.  
The amendment was made effective November 25, 1991, the date 
of the Gardner decision by the United States Court of Appeals 
for Veterans Claims.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. 
§ 3.358(c) (1999).  

Recently, Congress amended 38 U.S.C.A. § 1151, effective for 
claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).  The 
claim herein was filed with VA in October 1993, and therefore 
it must be adjudicated in accord with the earlier version of 
38 U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, neither evidence of an unforeseen event nor evidence of 
VA negligence is required here.



FINDINGS OF FACT

1.  There is competent evidence of a plausible claim, 
pursuant to 38 U.S.C. § 1151, for compensation for additional 
disability incurred during surgical treatment of a non-
service-connected cervical spine disability at the Oklahoma 
City VAMC on December 19, 1990.

2.  There is competent evidence of a plausible claim of 
service connection for a left foot disability as a separate 
and independent diagnostic entity from his service-connected 
ankylosis of the left ankle.

3.  The veteran has not submitted competent evidence of a 
plausible claim for service connection for a right foot 
disability.

4.   The veteran is currently rated as total disabled due to 
individual unemployability as a result of his service-
connected disabilities.  He is currently service-connected 
for residuals of a low back injury (rated 70 percent 
disabling); post-traumatic stress disorder (PTSD) (rated 50 
percent disabling); residuals of a gunshot wound, left calf, 
with history of painful neuroma (rated 30 percent disabling); 
malaria (rated noncompensably disabling); residuals of a 
gunshot wound, right shin (rated noncompensably disabling); 
sebaceous cyst of the neck, post-operative (rated 
noncompensably disabling); shell fragment wound with scar, 
left hand (rated noncompensably disabling); and ankylosis of 
the left ankle (rated noncompensably disabling). 

5.  The veteran's claim for specially adapted housing is 
plausible; the VA has complied with the duty to assist.

6.  The veteran's service-connected disabilities, which are 
productive of total impairment due to individual 
unemployability, do not cause blindness in both his eyes, 
loss or loss of use of both lower extremities, loss or loss 
of use of one lower extremity together with the loss or loss 
of use of one upper extremity, or the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affects the functions of balance 
or propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair. 

7.  The veteran is not entitled to compensation for permanent 
and total disability which is due to blindness in both eyes 
or includes the loss or loss of use of both hands.


CONCLUSIONS OF LAW

1.  The veteran has submitted evidence of a well-grounded 
claim, pursuant to 38 U.S.C. § 1151, for compensation for 
additional disability incurred during surgical treatment of a 
non-service-connected cervical spine disability at the 
Oklahoma City VAMC on December 19, 1990.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for a left foot disability.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of service connection for a right 
foot disability is not well grounded.  38 U.S.C.A. §§ 1110, 
5107(a) (West 1991).

4.  The statutory and regulatory criteria for entitlement to 
a certificate of eligibility for assistance in acquiring 
specially adapted housing have not been met.  38 U.S.C.A. § 
2101(a), 5107 (West 1991); 38 C.F.R. § 3.809 (1999).

5.  The veteran is not eligible for a special home adaptation 
grant.  38 U.S.C.A. § 2101(b) (West 1991); 38 C.F.R. § 3.809a 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service medical records from his first period 
of active duty, with regard to his left and right foot, show 
that on enlistment examination in November 1964, and on 
separation examination in May 1965, his feet were clinically 
normal.  The May 1965 examination noted that there was a scar 
on his left foot which the veteran attributed to a skin graft 
operation performed when he was 13 years old.  On his second 
period of active duty, a November 1965 enlistment examination 
noted no abnormalities of his feet.  Subsequently, it was 
learned that, prior to service, the veteran had a history of 
osteomyelitis (also identified in the record as septic 
arthritis) when he was 2 years old, and that he had a 
pantalar arthrodesis of his left ankle for treatment of 
traumatic arthritis when he was 15 years old.  During 
service, in January 1967, he sustained a traumatic injury to 
his left ankle after a fall.  A March 1968 X-ray examination 
revealed no bony abnormality of his left foot except for 
pantalar fusion of the left foot and ankle.  The report shows 
that the veteran complained of having left foot pain.  

A medical examination conducted in June 1968, pursuant to a 
Medical Board Proceeding, shows that ankylosis of the 
veteran's left ankle and subtalar joints secondary to his 
history of pantalar arthrodesis was observed, but also noted 
that the veteran's feet were normal on clinical evaluation.  

The report of a September 1968 Medical Board Proceeding 
determined that he was medically unfit for service due to 
ankylosis of his left ankle and subtalar joints, secondary to 
the pantalar arthrodesis which existed prior to his entry 
into service. 

The veteran's service medical records also show that he 
sustained missile wounds to his left hand, right shin, and 
left calf during combat against enemy forces during his tour 
of duty in Vietnam.  The records show that the left calf 
gunshot wound caused only soft tissue injury affecting the 
veteran's musculature and nerves, but without any involvement 
of the underlying bone or joints. 

After separating from service in February 1969, the veteran 
was examined by VA in April 1969.  The report of this 
examination shows that the veteran's left ankle and foot were 
fused prior to his entry into active duty, but that his left 
foot and ankle symptoms were aggravated by service.

The veteran's VA medical records show that his occupational 
history following his separation from active duty was as a 
container packer for 3 weeks, and then thereafter a truck 
driver for 12 years until his progressively increasing level 
of impairment as a result of his service-connected 
disabilities rendered him individually unemployable.  The 
veteran, whom the medical and service records show was born 
in September 1946, was awarded a total disability rating for 
individual unemployability as a result of service-connected 
disabilities.  This award took effect in February 1986, when 
the veteran was 39 years old, and has remained in effect ever 
since that time.  

The veteran's claims files contain his records of medical 
treatment, primarily from VA sources, dated from 1969 to 
1998, which include his records of surgery for a non-service-
connected cervical spine disability at the Oklahoma City VAMC 
on December 19, 1990.  These records show that prior to 
surgery in December 1990, the veteran had a history of 
chronic neck pain with radicular symptoms affecting his right 
arm and, to a lesser degree, his left arm, and that though he 
had a history of using a wheelchair, he was not regarded as 
wheelchair bound and could ambulate with the use of leg 
braces and crutches.  A myelogram which was taken prior to 
surgery revealed osteophytes on his cervical spine which 
caused impingement of his anterior cervical cord and symptoms 
consistent with his complaints of a burning sensation in his 
right arm and shooting pains down his triceps to the lateral 
three digits of his right hand.  

VA medical records show that on December 19, 1990, a surgical 
procedure involving an anterior cervical disc and fusion with 
bone donor bone graft at C6-C7 was performed on the veteran.  
The VA medical records from the time period following this 
surgery are significant for showing that the veteran 
complained of experiencing increased symptoms following 
surgery as compared to his condition prior to December 19, 
1990.  

Several months later, in May 1991, the veteran underwent 
another surgical procedure at the C5-C6 vertebral level of 
his cervical spine.  Thereafter, a VA medical report dated in 
September 1991 shows that the treating physician commented 
that the veteran's December 1990 surgery worsened the 
severity of his pain.  A September 1991 VA treatment report 
shows that the veteran complained of having a burning pain in 
his left arm and thumb, and also in his right anterior neck, 
since surgery in December 1990. 

On VA examination in September 1994, the physician noted that 
the veteran's medical history showed traumatic arthritis 
involving multiple joints, and also that this history, in 
addition to spinal surgery in December 1990, had rendered the 
veteran wheelchair bound.  The examiner also stated that, 
according to the veteran's history, the bone graft inserted 
between the C6-C7 vertebral space in December 1990 
"...reportedly dislodged into his spinal cord."  The 
diagnoses presented in this examination report included 
cervical myopathy with left greater than right upper 
extremity motor weakness and loss of fine motor skills, and 
cervical myelopathy accounting for some global weakness and 
loss of coordination.

A VA treatment report dated in January 1991 shows that the 
veteran had complained of left heel pain and right ankle pain 
and was diagnosed with plantar fasciitis.  A March 1991 
report shows that the veteran reported experiencing some 
improvement of his left heel pain with use of a heel cup and 
soft shoe heel.  He also reported having recurrent right 
ankle sprains.  X-rays of his right ankle revealed some loose 
bone fragments in the joint. 

Treatment reports dated in August 1991 show that the veteran 
had mild degenerative joint disease of his hips, that he 
ambulated with the aid of Canadian crutches, and that he wore 
metal leg braces and needed assistance with putting on and 
removing his orthotics.    

A series of VA medical records which were received by the RO 
and associated with the veteran's file in April 1995 show 
that in 1971, 1972, and 1974, the veteran complained of 
having pain in his left foot, left heel, and left great toe.  
Though corns and callosities were noted in 1974, no 
definitive medical diagnosis was shown in the record.  A 1975 
treatment report shows that the veteran required a special 
orthotic shoe for his left foot and that the foot was swollen 
due to his pre-service pantalar arthrodesis.  

An October 1992 VA treatment report, received by the RO in 
June 1994, shows that the veteran received medical treatment 
for neck pain and mentioned a reported history of a grenade 
injury and bone chips in his right ankle.

The report of an August 1994 VA examination shows that the 
veteran complained of pain on the anterior aspect of his left 
ankle and the lateral aspect of his left foot, with pain 
radiating down from his left ankle to his arch.  The pain was 
reportedly aggravated by weight-bearing and was accompanied 
by swelling of the foot.  He also reported experiencing 
hypersensitivity of the left foot.  The veteran's history of 
left ankle joint fusion prior to service was noted by the 
examiner, as well as his in-service left ankle joint injury, 
and his combat-related missile wound of his left calf.  The 
examiner also noted that he was confined to a wheelchair, 
secondary to a spinal cord injury, and that he was unable to 
ambulate.  Following examination, the physician diagnosed the 
veteran as status post pantalar fusion, left ankle, with 
residual dystrophy of the foot and ankle which may have been 
secondary to his spinal cord injury and/or his projectile 
injury to the left leg and/or the residuals of his pantalar 
arthrodesis, or a combination thereof.  

In November 1995, a medical examination report was received 
by the RO which was dated in May 1991 which contained a 
signed affirmation from a VA physician that the veteran had a 
diagnosis of cervical disc disease, status post anterior 
cervical decompression, and that he used a wheelchair, arm 
crutches, braces on both legs, a back and chest brace, and a 
TENS unit.  The examiner certified that the veteran required 
the daily personal health care services of a skilled 
provider, without which he would require hospital, nursing 
home or other institutional care.

A December 1995 VA Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance (VA Form 21-
2680) shows that the veteran was in a wheelchair and was 
unable to walk.  He displayed fair to good strength of his 
upper extremities.  He had hired two persons to assist him 
with bathing, dressing and preparing his meals, and also to 
shop for him, clean his house, and launder his clothes.  His 
teenaged daughter also provided some assistance.  (Other 
records and personal statements associated with the claim 
show that the veteran was divorced.)  He was able to feed 
himself, but he suffered many intense muscle spasms and 
lacked the dexterity to perform fine motor movements.  The 
examiner diagnosed the veteran with spinal cord injury, 
spinal stenosis, carpal tunnel syndrome and arthritis. 

At the above examination, the veteran displayed very limited 
movements of his lower extremities, hips and knees; movement 
was accompanied with intense pain.  He wore leg braces on 
both lower extremities, a back brace, and two TENS units.  He 
needed to use a bedside commode and had an incontinent 
urinary bladder, necessitating the use of a condom catheter 
to collect his urine.  The examiner determined that the 
veteran was unable to walk without the assistance of another 
person and that he was homebound except for doctor's 
appointments.  He spent approximately half of his waking day 
in bed. 

The report of a November 1995 VA medical database worksheet 
for spinal cord injury or disease shows that a registered 
nurse and a social worker both affirmed that the veteran 
sustained a spinal injury at his C7 vertebra on December 18, 
1990, as a result of an unsuccessful surgery for spinal 
fusion, with resultant complications of increased pain on 
weight-bearing joints, bladder problems, and bowel blockages.

The discharge summary of the veteran's period of VA 
hospitalization, from July 1996 to August 1996, shows that 
the veteran underwent rehabilitation for deconditioning 
secondary to multiple problems which included chronic pain, 
traumatic arthritis, PTSD, obesity, adiposa dolorosa, and 
bilateral carpal tunnel syndrome.  On examination, the 
veteran was noted to have degenerative spondylosis of his 
lumbar spine, with some loss of lordotic curvature, but no 
abnormal findings in his sacroiliac or hip joints and an 
intact sacrum.  

The 1996 hospitalization report shows that the veteran's eyes 
were normal on examination, with pupils which were equal and 
reactive to light and accommodation, and intact extraocular 
muscles.  Examination of his hands revealed "okay" hand 
grips and some decreased fine motor skills and decreased 
finger-to-nose coordination.  He was considered to be 
independent with electric wheelchair and joystick control on 
his right.  X-rays of both hands revealed intact osseous 
structures, no joint disease, no evidence of injuries either 
old or recent and no opaque foreign bodies in the soft 
tissues.  

Examination of the veteran's lower extremities during the 
1996 VA hospitalization revealed decreased range of motion, 
with passive range of motion being unassessible secondary to 
pain and spasm.  Muscle power was rated as 2/5, with no 
plantar or dorsiflexion, bilaterally.  The left lower 
extremity was thinner than the right secondary to disuse and 
atrophy.  Deep tendon reflexes were zero, with sensory 
inconsistency, though cranial nerves II through XII were 
grossly intact.  A 10-centimeter, well-healed scar was noted 
on the posterior lateral portion of the left leg.  The 
examiner noted that the veteran was in a wheelchair and was 
unable to ambulate.  At the time of his discharge from the 
hospital, the physician who wrote the summary determined that 
he required maximum assistance for activities of daily 
living.  

The report of a February 1998 VA examination, with regard to 
the veteran's feet, shows that he complained of daily pain 
across the area of his left ankle and foot.  His history of 
pre-service osteomyelitis and a triple arthrodesis of his 
left ankle was noted.  Following examination, the examiner 
determined that the veteran had a good left ankle fusion and 
that his current complaints of soft tissue pain and severe 
pain to light touch and palpation of his left foot could not 
be due to his ankle fusion site because it was well-fused and 
displayed no evidence of motion.  His pain, in the examiner's 
opinion, was also out of proportion with the arthritic 
changes noted at the site.  The examiner opined that the 
veteran's pain and color changes of the skin of his foot were 
consistent with a reflex sympathetic dystrophy or a severe 
soft tissue injury and recommended that the veteran be 
provided with an evaluation from a pain clinic to fully 
analyze his symptoms.  The physician concluded that the 
veteran's history of left ankle trauma during service, 
separate from his history of ankle fusion prior to entry into 
service, may have been the initiating event for his reflex 
sympathetic dystrophy, and that the degenerative changes that 
he had on his joints distal to his fused joints were likely a 
remnant of his increased activity or continued activity after 
having fused joints.

The file contains two photographs, both dated in May 1998.  
One of these shows the veteran at home in a special bed 
equipped with an overhead rail apparatus to allow him to 
hoist himself out of bed.  The other shows the veteran in an 
electric wheelchair aboard an automobile containing special 
adaptive equipment, including an elevator, to allow him to 
enter and exit his vehicle.

The transcript of a January 1999 VA Central Office (CO) 
hearing shows that the veteran presented oral testimony 
before the undersigned Board Member in support of his claims.  
With regard to his claim of entitlement to compensation under 
38 U.S.C.A. § 1151, he stated that he incurred additional 
disability of his upper and lower extremities, bowel 
blockages and urinary incontinence, neurological problems 
involving his chest, and also experienced numbness of the 
right side of his face and lost his sense of taste as a 
result of cervical spine surgery at a VA medical facility in 
December 1990.  He identified a VA physician named "Dr. 
Ablo" who performed a cervical surgical procedure subsequent 
to the December 1990 operation who reportedly told the 
veteran that his additional disability was the result of the 
December 1990 cervical spine fusion.  Dr. Ablo reportedly was 
able to cure the veteran of his right upper extremity 
symptoms with surgery.

With regard to his claim of service connection for loss of a 
left foot disability, the veteran testified that his left 
ankle fusion prior to service was not a bar against his 
acceptance into active duty and that the ankylosis was not 
the cause of his current claimed disability of his left foot.  
He contended that he incurred a traumatic injury to his left 
foot during combat for which he was entitled to receive 
compensation.  He stressed that he was aware that he was 
already service-connected for the ankle fusion, based on 
aggravation of the pre-existing ankylosis, and that his 
present claim was not based on disability due to the ankle 
fusion but rather on a separate disability incurred during 
service and manifest by neurological deficits and 
musculoskeletal changes.  Alternately, he alleged that he had 
been told by his physicians that his "drop foot" of his 
left ankle was due to spinal injury from his cervical spine 
surgery.  The veteran described his current left foot 
symptoms as being manifest by hypersensitivity to touch.

With regard to the veteran's claims for a housing grant, he 
contended that he had physical impairment necessitating the 
aforementioned benefit which was due to both a cervical spine 
injury as a result of VA surgery and also to his service-
connected low back injury.  He asserted that these both 
contributed to his need to use special home adaptations to 
accommodate his disabilities.  He testified that prior to his 
surgery in December 1990, he was able to move around for 
distances of up to 100 feet before having to sit down and 
rest due to severe pain in his low back.  At that time, he 
reported using pain medications, a TENS unit, a back brace, a 
cane, and two leg braces to assist him.  According to the 
veteran, after his cervical spine surgery, his ability to use 
his upper extremities effectively was impaired and he was 
unable to use them to assist himself with ambulating on 
braces, thus restricting himself to a wheelchair.  He 
reported that his wife had divorced him, and that he lived at 
home with the assistance of his daughter and another hired 
person. 

At the time of the current appeal, the veteran is service-
connected for the following disabilities:

1)  Residuals of a low back injury, currently rated as 70 
percent disabling.  (The veteran's disability is rated at 60 
percent based on residuals of fracture, with a 10 percent 
rating added for demonstrable deformity of the vertebral 
body.)

2)  PTSD, currently rated as 50 percent disabling.

3)  Residuals of a gunshot wound, left calf, with history of 
painful neuroma, currently rated as 30 percent disabling.

4)  Malaria, currently rated as noncompensably disabling.

5)  Residuals of a gunshot wound, right shin, currently rated 
as noncompensably disabling.

6)  Sebaceous cyst of the neck, post-operative, currently 
rated as noncompensably disabling.

7)  Shell fragment wound with scar, left hand, currently 
rated as noncompensably disabling.

8)  Ankylosis of the left ankle, currently rated as 
noncompensably disabling.  (Service connection was granted on 
the basis of aggravation of a pre-existing disability.)

The impairments listed above produce a combined disability 
rating of 90 percent, and the veteran has been awarded a 
total rating for individual unemployability, effective from 
February 1986.

II.  Analyses

(a.)  Entitlement to compensation for additional 
disability claimed to have been incurred during 
surgical treatment of a non-service-connected 
cervical spine disability at the Oklahoma City 
VAMC on December 19, 1990, pursuant to 38 U.S.C. § 
1151.

The threshold question to be answered concerning this case is 
whether or not the veteran has presented evidence of a well-
grounded claim for compensation for additional disability 
claimed to have been incurred during VA surgical treatment of 
a cervical spine disability; that is, one that is plausible, 
meritorious on its own, or capable of substantiation.  
38 U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  However, if he has not 
presented such a claim, his appeal must fail and there is no 
duty on the part of VA to assist him in the development of 
his claim because such additional development would be 
futile.  Id.; Morton v. West, 12 Vet. App. 477 (1999).  It 
should be emphasized that to be deemed well grounded, a claim 
must be supported by evidence, not just allegations.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  Lay assertions of 
medical diagnosis or causation do not constitute competent 
evidence sufficient to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Generally, a well-grounded claim made pursuant to Section 
1151 requires: (a) VA treatment or vocational rehabilitation; 
(b) additional disability or death of the veteran; and (c) a 
nexus between the VA treatment or vocational rehabilitation 
and the additional disability or death.  In the present case, 
the Board finds that there is sufficient evidence satisfying 
these three aforementioned criteria to well ground the 
veteran's claim for Section 1151 compensation.  Specifically, 
the veteran has demonstrated that he had received surgical 
treatment at a VA medical facility for a non-service-
connected cervical spine disability on December 19, 1990, and 
the medical records indicate that, thereafter, his symptoms 
had worsened and that this increase in impairment was related 
to the December 1990 surgery.  The September 1991 VA medical 
report previously discussed shows that a physician had 
commented that the December 1990 cervical surgery worsened 
the severity of the veteran's pain.  Additionally, the 
September 1994 VA examination report indicates that the 
veteran was rendered wheelchair bound due, in part, to his 
December 1990 spinal surgery.  Finally, there is the report 
of a November 1995 VA medical database worksheet for spinal 
cord injury or disease, which shows that a registered nurse 
and a social worker reported that the veteran sustained a 
spinal injury at his C7 vertebra as a result of spinal fusion 
surgery in December 18, 1990, with resultant complications of 
increased pain on weight-bearing joints, bladder problems, 
and bowel blockages.  Medical evidence indicating additional 
disability due to VA treatment has been demonstrated for 
purposes of well-grounding the veteran's claim of entitlement 
to compensation, pursuant to 38 U.S.C. §§ 1151 and 5107(a), 
for additional disability incurred during surgical treatment 
of a cervical spine disability at the Oklahoma City VAMC on 
December 19, 1990.  

(b.)  Entitlement to service connection for a left 
foot disability.

As previously discussed, the threshold question to be 
answered concerning this issue is whether or not the veteran 
has presented evidence of a well-grounded claim for service 
connection for a disability of the left foot; that is, one 
that is plausible, meritorious on its own, or capable of 
substantiation.  38 U.S.C.A. § 5107(a) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).

In the present case, the veteran has contended that he has a 
chronic disability of his left foot which is manifested by 
pain and hypersensitivity which was not related to his 
service-connected ankylosis of the left ankle.  In support of 
his claim, the service medical records show that he sustained 
a traumatic left ankle injury in January 1967, and that he 
also sustained a missile injury to his left lower extremity 
during combat.  A diagnosis of a disability manifest by pain 
and hypersensitivity of the left foot was not shown until 
over 20 years after service, in the report of an August 1994 
VA examination.  This report shows that the veteran's 
complaints of pain and hypersensitivity on the anterior 
aspect of his left ankle and the lateral aspect of his left 
foot were diagnosed as status post pantalar fusion, left 
ankle, with residual dystrophy of the foot and ankle which 
may have been secondary to his spinal cord injury and/or his 
projectile injury to the left leg and/or the residuals of his 
pantalar arthrodesis, or a combination thereof.  Thereafter, 
the report of a February 1998 VA examination shows that 
veteran's left foot symptoms were consistent with a reflex 
sympathetic dystrophy or a severe soft tissue injury and that 
his history of left ankle trauma during service, separate 
from his history of ankle fusion prior to entry into service, 
may have been the initiating event for the reflex sympathetic 
dystrophy.  

Though the aforementioned medical opinions are somewhat 
equivocal as the physicians who expressed them use the 
operative word "may" in the statements which associate the 
left foot dystrophy to service, they are sufficient to well 
ground the veteran's claim in this regard.  The U.S. Court of 
Appeals for Veterans Claims has held in the case of Lathan v. 
Brown, 7 Vet. App. 359, 366 (1995), that a medical opinion 
does not necessarily have to be expressed in terms of 
certainty in order to serve as the basis for a well-grounded 
claim.  In view of this medical evidence which relates the 
veteran's reflex sympathetic dystrophy of his right foot to 
his period of active military service, the Board finds that 
he has presented a well-grounded claim of entitlement to 
service connection for a left foot disability, and that he 
has activated VA's duty to assist him in developing this 
issue.  (See 38 U.S.C.A. § 5107(a) (West 1991); Morton v. 
West, 12 Vet. App. 477 (1999).)

(c.)  Entitlement to service connection for a 
right foot disability.

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
initial matter for determination in this case is whether the 
veteran has presented evidence of a well-grounded claim.  If 
not, the appeal must fail, because the Board has no 
jurisdiction to adjudicate the claim.  Boeck v. Brown, 6 Vet. 
App. 14, 17 (1993).  

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id. at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a claimant had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court"), lay 
observation is competent.  If chronicity is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§3.303(b) if the condition is noted during service or during 
an applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  Savage 
v. Gober, 10 Vet. App. 488 (1997).  

Section 1154(b), title 38, of the U.S. Code provides as 
follows:

In the case of any veteran who engaged in 
combat with the enemy in active service 
with a military, naval, or air 
organization of the United States during 
a period of war, campaign, or expedition, 
the Secretary shall accept as sufficient 
proof of service-connection of any 
disease or injury alleged to have been 
incurred in or aggravated by such service 
satisfactory lay or other evidence of 
service incurrence or aggravation of such 
injury or disease, if consistent with the 
circumstances, conditions, or hardships 
of such service, notwithstanding the fact 
that there is no official record of such 
incurrence or aggravation in such 
service, and, to that end, shall resolve 
every reasonable doubt in favor of the 
veteran.  Service- connection of such 
injury or disease may be rebutted by 
clear and convincing evidence to the 
contrary.  The reasons for granting or 
denying service-connection in each case 
shall be recorded in full.

38 U.S.C.A. § 1154 (West 1991),

While it is true that section 1154(b) of title 38, United 
States Code, provides for a reduced evidentiary burden for 
combat veterans (see Velez v. West, 11 Vet. App. 148, 153 
(1998) (citing Jensen v. Brown, 19 F.3d 1413, 1416-17 (Fed. 
Cir. 1994)), nonetheless, the United States Court of Appeals 
for Veteran's Claims reaffirmed in Wade v. West, 11 Vet. App. 
302 (1998), that section 1154(b) does not relieve the veteran 
of his obligation to submit competent medical evidence of a 
nexus between his present disability and military service.  
38 U.S.C.A. 
§ 1154(b); Kessel v. West, 13 Vet. App. 9 (1999) (en banc).  
Only the service incurrence requirement of Caluza is relaxed 
under section 1154(b).  

In the present case, the veteran essentially maintains that he 
should be granted service connection for a right foot 
disability.  However, he has proffered no competent medical 
evidence which tends to show that the right foot complaints 
for which he was treated after service can be attributed to 
service.  For a service connection claim to be deemed 
plausible, there must be competent medical evidence of both a 
current disability and competent medical evidence of a causal 
relationship between that current disability and service.  
Caluza at 506.  While the is certainly competent to provide 
testimony regarding the occurrence of an in-service event such 
as the grenade injury which he has described, see 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990), there is no 
indication in the record that he has the medical expertise 
necessary to proffer the conclusion that his bone chips of his 
right ankle which were found on X-ray could be attributed to 
this alleged grenade injury or to his period of active 
service.  Id.  The Board notes that his work history, as it is 
shown in the VA medical records included in his file, did not 
reflect any medical training.  Although he has described the 
nature of his current problems and the circumstances in which 
he believes they arose, there has been no proffering of 
evidence by competent authority that his right foot complaints 
are due to a chronic disability which can be attributed to 
military service.  Absent presentation of competent evidence 
establishing causation, the veteran's claim of service 
connection for a right foot disability may not be considered 
well-grounded.  Espiritu at 495.  VA therefore has no duty to 
assist him in developing this claim under 38 C.F.R. § 3.159 
(1999).  See Morton v. West, 12 Vet. App. 477 (1999).

(d.)  Entitlement to specially adapted housing or 
a special home adaptation grant.

The veteran's claim of entitlement to specially adapted 
housing is well-grounded within the meaning of 38 U.S.C.A. § 
5107(a) (West 1991), in that it is not inherently implausible 
in view of his totally disabled status.  Relevant evidence 
has been properly developed, and no further assistance is 
required to comply with VA's duty to assist.  Id.

In a precedent opinion, VA General Counsel held that a 
veteran with a disability that resulted from VA 
hospitalization or medical or surgical treatment who has been 
determined eligible for compensation "as if" such injury were 
service-connected pursuant to 38 U.S.C.A. § 1151 is not 
eligible for specially adapted housing or a special home 
adaptation grant as a result of the disability caused by VA 
medical care.  VAOPGCPREC 24-97 (July 3, 1997).  Thus, even 
if service connection were granted under the provisions of 
38 U.S.C.A. § 1151 for disabilities relating to the veteran's 
neck, the disabilities could not be considered in the 
determination concerning housing benefits.

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a) (West 1991) 
may be extended to a veteran if the following requirements 
are met:

    (a)  Service.  Active military, naval or air service 
after April 20, 1898, is required.  Benefits are not 
restricted to veterans with wartime service.

    (b)  Disability.  The disability must have been incurred 
or aggravated as the result of service as indicated in 
paragraph (a) of this section and the veteran must be 
entitled to compensation for permanent and total disability 
due to:

    (1)  The loss, or loss of use, of both lower extremities, 
such as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, or
    (2)  Blindness in both eyes, having only light 
perception, plus the anatomical loss or loss of use of one 
lower extremity, or
    (3)  The loss or loss of use of one lower extremity 
together with residuals of organic disease or injury which so 
affect the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes, or a 
wheelchair.
    (4)  The loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

    (c)  Duplication of benefits. The assistance referred to 
in this section will not be available to any veteran more 
than once.

    (d)  "Preclude locomotion.''  This term means the 
necessity for regular and constant use of a wheelchair, 
braces, crutches or canes as a normal mode of locomotion 
although occasional locomotion by other methods may be 
possible.

38 C.F.R. § 3.809 (1999).

Applying the facts of the case to the regulations discussed 
above, the Board finds that the veteran has not met the 
requirements set by the regulations to be entitled to receive 
a certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C. 2101(a).  In the 
current case, he is rated as totally disabled due to 
individual unemployability as a result of the following 
service-connected disabilities: residuals of a low back 
injury (rated 70 percent disabling); post-traumatic stress 
disorder (PTSD) (rated 50 percent disabling); residuals of a 
gunshot wound, left calf, with history of painful neuroma 
(rated 30 percent disabling); malaria (rated noncompensably 
disabling); residuals of a gunshot wound, right shin (rated 
noncompensably disabling); sebaceous cyst of the neck, post-
operative (rated noncompensably disabling); shell fragment 
wound with scar, left hand (rated noncompensably disabling); 
and ankylosis of the left ankle (rated noncompensably 
disabling).  He also clearly has the requisite military 
service.  However, the aforementioned service-connected 
disabilities do not produce blindness in both his eyes, nor 
are they associated with the loss, or the loss of use, of 
both lower extremities, such as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.  
The veteran's lower extremities are service-connected only 
for the right shin shell fragment wound which is 
noncompensable, and the gunshot wound of the left calf which, 
while productive of 30 percent impairment, is not productive 
of the requisite total loss of use of the affected lower 
extremity. 

Medical records associated with the claims file, dated from 
1969 to 1998, show that prior to the veteran's surgery in 
December 1990, he had a history of using a wheelchair but was 
not regarded as wheelchair bound at that time and was able to 
ambulate with the use of leg braces and crutches.  After the 
1990 surgery, the report of a September 1994 VA examination 
shows that a physician concluded that the veteran's medical 
history of traumatic arthritis involving multiple joints and 
his spinal surgery in December 1990 had rendered him 
wheelchair bound.  However, the veteran is not service-
connected for the cervical spine disability which led to the 
December 1990 surgery, and his service-connected low back 
injury and missile wound residuals of both lower extremities 
were not demonstrated by the medical records as productive of 
loss of use of either lower extremity.  To the extent that 
the veteran may contend on strength of his own personal 
medical knowledge that his service-connected disabilities did 
cause loss of use of one or both of his lower extremities, as 
a medical layperson he lacks the expertise to comment upon 
medical observations, make medical diagnoses, or present 
opinion regarding medical etiology, and thus any personal 
statements which he presents in this regard are entitled to 
no probative weight.  Layno v. Brown, 6 Vet. App. 465 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

In arriving at the above decision, the Board is mindful that 
there is a pending issue of service connection for a left 
foot disability.  However, even if service connection were 
granted, this would not affect the above decision.  Any such 
grant of service connection would not establish loss of use 
of "both" lower extremities nor would it establish the 
presence of loss of use of one lower extremity together with 
"an organic disease or injury which so affects the functions 
of balance or propulsion as to preclude locomotion without 
the aid of braces, crutches, canes, or a wheelchair."  In 
other words, no useful purpose would be served by delaying a 
decision on this issue.

Though entitlement to specially adapted housing is not 
established, the veteran may qualify for a special home 
adaptation grant under the provisions of 38 U.S.C.A. § 
2101(b) (West 1991) and 38 C.F.R. § 3.809a (1999).  A 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary 
special features, under 38 U.S.C. 2101(b) may be issued to a 
veteran who served after April 20, 1898, if the following 
requirements are met:

(a) The veteran is not entitled to a certificate of 
eligibility for assistance in acquiring specially adapted 
housing under Sec. 3.809 nor had the veteran previously 
received assistance in acquiring specially adapted housing 
under 38 U.S.C. 2101(a).  A veteran who first establishes 
entitlement under this section and who later becomes eligible 
for a certificate of eligibility under Sec. 3.809 may be 
issued a certificate 
of eligibility under Sec. 3.809.  However, no particular type 
of adaptation, improvement, or structural alteration may be 
provided to a veteran more than once.

(b) The veteran is entitled to compensation for permanent and 
total disability which (1) is due to blindness in both eyes 
with 5/200 visual acuity or less, or (2) includes the 
anatomical loss or loss of use of both hands.

38 C.F.R. § 3.809a (1999).

The facts of the case clearly show that the veteran is not 
entitled to compensation due to blindness in both eyes or the 
anatomical loss or loss of use of both hands.  He is not 
service connected for a visual problem and he is service 
connected for disability of one hand which is noncompensable.  
Therefore, he has not met the requisite regulatory 
requirements to be entitled to a special home adaptation 
grant.  The veteran has not satisfied the regulatory 
requirements to be entitled to consideration for a special 
home adaptation grant pursuant to 38 C.F.R. § 3.809a.  Thus, 
on its face, his claim in this regard would fail for lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

To the extent that the issue of entitlement to compensation, 
pursuant to 38 U.S.C. § 1151, for additional disability 
incurred during surgical treatment of a non-service-connected 
cervical spine disability at the Oklahoma City VAMC on 
December 19, 1990, is well grounded, the claim is granted.

To the extent that the issue of entitlement to service 
connection for a left foot disability is well grounded, the 
claim is granted.

The claim for service connection for a right foot disability 
is not well-grounded; the appeal of this issue is therefore 
denied.

Entitlement to a certificate of eligibility for assistance in 
acquiring specially adapted housing under 38 U.S.C.A. § 
2101(a) is denied.

Entitlement to a special home adaptation grant under 38 
U.S.C.A. § 2101(b) is denied.


REMAND

The veteran claims entitlement to compensation for additional 
disabilities which he alleges to have resulted from VA 
treatment for surgery of his cervical spine at the C7 
vertebra at the VAMC in Oklahoma City, Oklahoma, on December 
19, 1990.  As previously discussed, he has established a 
well-grounded claim in this regard, thereby activating VA's 
duty to assist him in developing his claim.  (See 
38 U.S.C.A. § 5107(a)).  In his written assertions, and in 
oral testimony presented by him at a hearing before the 
undersigned Board Member at the VA Central Office in 
Washington, D.C., in January 1999, the veteran contended that 
he had undergone an increase in his cervical symptomatology, 
manifest by increased cervical pain, additional cervical 
arthritis, and additional disability manifest by neurological 
impairment affecting his right upper extremity, the right 
side of his face and neck, and portions of his anterior and 
posterior torso, with muscle spasms of both lower extremities 
and the soles of his feet, due to his December 19, 1990 
cervical surgery at the VAMC.  He also contends that the 
December 1990 surgery caused additional disability that 
necessitated several subsequent corrective cervical surgeries 
in attempts to alleviate his physical symptoms.

The claims file shows that photocopies of some of the VA 
records which pertain to the veteran's treatment at the 
Oklahoma City VAMC, including for cervical spine surgery in 
December 1990, have been obtained.  However, due to the 
factual intricacies involved in the adjudication of 
compensation claims pursuant to 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358, it is necessary to have the complete VA 
treatment records of the veteran's hospitalization in 
December 1990 for review.  Therefore, the case should be 
remanded so that the RO may obtain these records for 
inclusion into the record.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. §§ 3.103(a), 3.159, 19.9 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990); Littke v. Derwinski, 1 
Vet. App. 90 (1990).

A review of the file shows that the examiner who had examined 
the veteran at the VA medical examination of September 1994, 
noted his history of cervical spine surgery in December 1990.  
Additionally, there is a VA medical statement dated in May 
1994 which, while discussing the veteran's medical history at 
length with regard to his multiple orthopedic problems, only 
cursorily mentions the veteran's December 1990 surgery.  
However, neither report has addressed the veteran's 
contentions about additional impairment incurred during the 
surgery at issue, nor has either report presented a medical 
opinion of any sort regarding the etiology of the veteran's 
increased impairment, or whether there is any correlation 
between his increased impairment and his December 1990 
surgery, or whether the increased impairment is due to the 
natural progression of his cervical disability, unassociated 
with his December 1990 procedure.  Such an opinion would be 
useful in adjudicating the Section 1151 claim on appeal, and 
therefore a remand is warranted so that the RO may furnish 
him with an appropriate examination so that a medical opinion 
may be obtained.  38 U.S.C.A. § 5107(a) (West 1991); See 
Green v. Derwinski, 1 Vet. App. 121 (1991).  The RO may 
exercise its discretion regarding whether or not to refer the 
veteran to a VA or a private physician to conduct the 
requested examination and opinion, but it is respectfully 
advised of the need for the medical examiner to be objective 
and unbiased when rendering his determinations.

The veteran has also presented a well-grounded claim of 
entitlement to service connection for a left foot disability, 
thereby activating VA's duty to assist him in developing this 
issue.  In this regard, the Board notes that in the report of 
the February 1998 VA examination, the reviewing physician 
recommended that the veteran be provided with an evaluation 
from a pain clinic to fully analyze his left foot symptoms.  
Therefore, a remand is warranted so that the veteran may be 
scheduled for the recommended evaluation.  Afterwards, his 
file should be reviewed by the same VA physician who 
conducted the February 1998 examination.  Based on the 
findings obtained from the pain clinic and the evidence of 
record, the physician should be asked to provide an addendum 
to his report in which he would present a definitive opinion 
as to the relationship, if any, between the veteran's left 
foot disability and his period of active duty, including 
whether it is at least as likely as not that any current 
chronic foot disability had its onset in service, is 
proximately due to or the result of a service-connected 
disability or is being aggravated by a service connected 
disability. 

The veteran seeks assistance for providing automobile and 
adaptive equipment, or for adaptive equipment only, pursuant 
to the provisions of 38 U.S.C.A. § 3902 (West 1991 & Supp. 
1999).  In pertinent part, an "eligible person" is "[a]ny 
veteran entitled to compensation under chapter 11 [of title 
38, United States Code] for any of the disabilities 
described: 

(1)  loss or permanent loss of use of one or both feet; or

(2)  loss or permanent loss of use of one or both hands; or

(3)  permanent impairment of vision of both eyes.  (This is 
defined in the regulations as 20/200 or less in the better 
eye with corrective glasses; or central visual acuity of more 
than 20/200 if there is a field defect in which the 
peripheral field has contracted to such an extent that the 
widest diameter of visual field subtends an angular distance 
no greater than 20 degrees in the better eye.) 

- if the disability is the result of an injury incurred or 
disease contracted in or aggravated by active military, 
naval, or air service."  38 U.S.C.A. § 3901(1) (West 1991). 

As there is a well-grounded claim of service connection for 
his left foot which, through this Board's action, has been 
remanded for additional evidentiary development, it is 
conceivable that a favorable determination could affect the 
issue pertaining to automobile and adaptive equipment, or for 
adaptive equipment only.  As the outcome of this left foot 
claim has a material impact on the issue of entitlement to an 
automobile and adaptive equipment, the two issues are 
inextricably intertwined.  Therefore, the veteran's 
automobile claim will be held in abeyance pending the outcome 
of the claim for service connection for a left foot 
disability.  

The veteran has filed a claim of entitlement to special 
monthly compensation based on the need for aid and attendance 
or at the housebound rate.  As discussed earlier, the claim 
of service connection for a left foot disability has been 
remanded for further development.  It is also inextricably 
intertwined with the claim for regular aid and attendance and 
housebound benefits because it may impact upon this issue if 
service connection is granted for the left foot.  Therefore, 
these claims will be held in abeyance pending resolution of 
the left foot issue on remand. 

In light of the foregoing, this case is REMANDED to the RO 
for the following actions:

1.  Complete, original treatment records 
(not photocopies) should be obtained of 
the veteran's hospitalizations at VAMC 
Oklahoma City, Oklahoma, for surgical 
treatment of his cervical spine in 
December 1990.  The request for records 
should include the hospital summaries, 
operative reports, doctors' orders, 
nurses' notes, and medication records.  
All records obtained should be associated 
with the claims folder.

2.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file any outstanding records of 
the veteran's private and/or VA medical 
treatment for foot complaints not already 
associated with the file, pursuant to 38 
C.F.R. § 3.159 (1999). 

3.  Thereafter, the veteran should be 
afforded a neurological examination.  The 
claims folders and a copy of this remand 
must be made available to the examining 
physician in conjunction with the 
examination so that he/she may review 
pertinent aspects of the veteran's 
medical history.  Prior to conducting the 
examination, the examining physician 
should review all the medical records 
associated with the veteran's claims 
files, with special attention directed to 
those records of hospitalization for an 
anterior cervical disc and fusion with 
bone donor bone graft at C6-C7, performed 
on December 19, 1990.  Then, the examiner 
should report all symptoms, and provide 
diagnoses of all disorders affecting the 
cervical spine.  Such tests as the 
examining physician deems appropriate 
should be performed.  After examining the 
veteran, the physician should express an 
opinion in response to the following 
questions: 

a.  Is it at least as likely as not that 
the disabilities affecting the veteran's 
face, neck, right and left upper 
extremities, torso, and lower extremities 
(to include his feet) with which he has 
been diagnosed are due to injury or 
disease or an aggravation of an injury or 
disease suffered as a result the cervical 
spine surgery of December 1990? 

b.  If so, were these disabilities a 
necessary consequence of the surgery for 
an anterior cervical disc and fusion with 
bone donor bone graft at C6-C7, performed 
on December 19, 1990?

4.  Pursuant to the recommendation of 
the VA physician who conducted the 
February 1998 medical examination, the 
veteran should be scheduled for an 
evaluation at a VA pain clinic to 
investigate his left foot symptoms and 
present a definitive diagnosis of the 
underlying disability.  Thereafter, the 
veteran should be scheduled for a VA 
examination, preferably by the VA 
physician who conducted the February 
1998 examination.  The physician should 
provide an opinion as to whether it is 
at least as likely as not that the 
veteran's left foot disability had its 
onset in service, is proximately due to 
or the result of a service connected 
disability or is being aggravated by a 
service connected disability.  If 
aggravated, the degree of aggravation 
should be quantified to the extent 
feasible.

With regards to the veteran's claim of 
entitlement to an automobile and/or 
adaptive equipment, the examiner should 
also provide an opinion as to whether 
any left foot disability (for which 
service connection has been granted or 
which had it onset in service or is 
proximately due to or the result of or 
is being aggravated by a service 
connected disability) is productive of 
such impairment as to either equate to 
loss of the foot or result in permanent 
loss of its use.

5.  The RO should provide the veteran 
with a medical examination to determine 
whether or not he is so helpless as a 
result of his service connected 
disabilities that he requires regular aid 
and attendance of another person.  The 
examiner should answer the following 
questions:

a.  Is the veteran able to dress or 
undress himself?  Is he able to keep 
himself ordinarily clean and presentable?

b.  Does the veteran need frequent 
adjustment of any special prosthetic or 
orthopedic appliances which, by reason of 
the particular disability, cannot be done 
without his aid (not to include the 
adjustments of appliances which normal 
persons would be unable to adjust without 
aid, such as supports, belts, lacing at 
the back, etc.)?

c.  Is the veteran able to feed himself?  
If not, is this inability to feed himself 
due to loss of coordination of his upper 
extremities or to extreme weakness?

d.  Is the veteran able to attend to the 
wants of nature?

e.  Is the veteran so physically or 
mentally incapacitated that he requires 
care or assistance on a regular basis to 
protect him from hazards or dangers 
incident to his or her daily environment?

f.  Is the veteran bedridden?

If the examining physician finds that the 
veteran requires regular aid and 
attendance, he should list all those 
disabilities, both physical and mental, 
which have acted either singly or in 
concert to render veteran into such a 
state. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing developments have 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.  

Then the RO should do the following:

a.  The RO should readjudicate the 
veteran's claim of entitlement to 
compensation, under the provisions of 
38 U.S.C.A. § 1151, for additional 
disabilities alleged to have been 
incurred during hospitalization and 
surgical treatment for an anterior 
cervical disc and fusion with bone donor 
bone graft at C6-C7 at the Oklahoma 
City, Oklahoma, VA Medical Center in 
December 1990.

b.  The RO should readjudicate the 
veteran's claim of entitlement to 
service connection for a left foot 
disability.

c.  The RO should readjudicate the 
veteran's claim of entitlement to an 
automobile and adaptive equipment or for 
adaptive equipment only.  In so doing, 
consideration should be given to 
VAOGCPREC 24-97 (July 3, 1997).

d.  The RO should readjudicate the 
veteran's claim of entitlement to 
special monthly compensation based on 
the need for regular aid and attendance 
or at the housebound rate

7.  If any decision regarding the 
aforementioned claims remains adverse to 
the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case.  They should then 
be afforded a reasonable opportunity to 
respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed.  The purpose of this 
REMAND is to obtain additional information.  No inference 
should be drawn regarding the final disposition of the claim 
as a result of this action.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998), and 
these claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 

